Citation Nr: 0935394	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the nose (claimed as a deviated nasal septum).

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence was received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.  Although unclear from the claims file, it 
appears that the Veteran may have had additional duty in the 
Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Roanoke, Virginia.

The Board notes that the Veteran's representative indicated 
in a written "informal hearing presentation" dated in 
August 2009 that the Veteran desires to file a claim alleging 
that a rating decision dated in April 1975 that denied 
service connection for bilateral hearing loss was clear and 
unmistakable error.  That matter is considered in the remand 
as intertwined with the new and material evidence issue on 
the title page.

The Veteran's claim for service connection for tinnitus and 
his application to reopen his claim for service connection 
for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have any current disability due 
to residuals of an injury to his nose during his service.  
The Veteran does not currently have a deviated septum.


CONCLUSION OF LAW

The Veteran is not shown to have a deviated septum, or any 
other current nasal disability, that was incurred in, 
aggravated by, or otherwise related to, his military service.  
38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied by 
letters dated in November 2005 and February 2006 that were 
sent to the Veteran by the RO.  In these letters, which were 
issued prior to the rating decision appealed herein, the RO 
explained what needed to be shown in order to substantiate a 
claim for service connection for a claimed disability.  
Additionally, the November 2005 letter explained the new and 
material evidence standard applicable to reopening previously 
denied claims.  Both letters also informed the Veteran about 
the types of evidence that VA was responsible for obtaining 
on his behalf as well as the evidence that the Veteran needed 
to ensure that VA received.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  While the Veteran was not 
provided the notice required by Dingess, this error is 
harmless with respect to the Veteran's claim for service 
connection for residuals of an injury to his nose.  Insofar 
as service connection for this disability is denied herein, 
no disability rating or effective date will be assigned 
therefore.  With respect to the Veteran's other claims, the 
pre-decisional notice error may be cured upon remand.  

In addition to providing certain notices to the claimant, VA 
also must make reasonable efforts to assist the claimant in 
obtaining the evidence necessary to substantiate the claim(s) 
for the benefit(s) sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, private treatment 
records, a VA Agent Orange examination report, reports of VA 
examinations provided in connection with the Veteran's prior 
claim for service connection for hearing loss, and the 
written statements of the Veteran.  There is no indication 
that the Veteran received any treatment from VA for his nose, 
hearing, or tinnitus.  

The Veteran was not afforded a VA examination with 
etiological opinion with respect to the claims appealed 
herein.  With respect to the Veteran's claim for service 
connection for residuals of an injury to his nose (claimed as 
a deviated septum), the Board notes that VA is required to 
provide a medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim before it.  38 U.S.C.A. § 5107A(d).  An examination is 
considered necessary if the record contains competent 
evidence that (a) the Veteran has a current disability or 
persistent or recurrent symptoms of a disability; (b) the 
disability or symptoms may be associated with the Veteran's 
service; and (c) the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  
In this case VA was not required to provide an examination 
with respect to this issue because there is no competent 
evidence that the Veteran has a deviated septum or any other 
nasal disability that is related to his military service.  

Additionally, with regard to the Veteran's application to 
reopen his claim for service connection for hearing loss, the 
Board notes that a VA examination is necessary only if new 
and material evidence is received.  38 C.F.R. § 
3.159(c)(4)(iii).  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 
2003).  The failure to provide an examination with respect to 
the Veteran's claimed tinnitus may be cured on remand.

II.  Service connection

The Veteran claims that he currently has a deviated septum 
due to an injury to his nose that was incurred when he was 
hit in the nose during his service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that he was seen 
in March 1969 after being hit on the left side of his nose.  
He had severe swelling of the nose.  His nose was x-rayed, 
which revealed no evidence of fracture.  Service treatment 
records do not show any additional treatment for an injury to 
the nose or for symptoms consistent with such an injury.  The 
Veteran's nose was noted to be normal at his separation 
examination in December 1970.  

The Veteran did not identify any treatment for residuals of 
an injury to his nose or a deviated septum after his service.

The Veteran was examined by a VA ear, nose, and throat 
specialist in January 1975.  At that time, his nose was noted 
to be normal.

At an "Agent Orange Examination" provided to the Veteran by 
VA in September 2005 the Veteran reported that he had a 
deviated septum.  However, the report indicates that the 
Veteran's nose was then examined and there was "no septal 
deviation."  The nasal turbinates were normal without any 
hyperemia or exudates.  The mucosa was moist and without 
discharge.  The Veteran was not diagnosed with any disability 
of the nose.  

The Board acknowledges that, while there is no evidence the 
Veteran has the requisite expertise to diagnose any medical 
disorder, laypersons are competent to report observable 
symptoms such as visible deformities of the nose, nasal 
congestion, or difficulty breathing.  See, e.g., Espiritu v. 
Derwinski,  2 Vet. App. 492, 494-495 (1992).  However, in 
this case, the Veteran's assertion that he had a deviated 
septum since the March 1969 injury to his nose is rebutted by 
the separation physical noting that the Veteran's nose was 
then normal, the January 1975 report of examination 
indicating that the Veteran then had a normal nose, and the 
September 2005 "Agent Orange Examination" report that 
indicated that the Veteran did not have a deviated septum or 
any other nasal abnormality that could be related to his in-
service injury.  

Moreover, the Veteran's service treatment records show that 
the Veteran did not sustain any fracture to the nose, did not 
receive continued treatment for his nose during service, and, 
as previously noted, had a normal nose at separation.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
residuals of an injury to the nose is denied.


ORDER

Service connection for residuals of an injury to the nose 
(claimed as a deviated septum) is denied.  


REMAND

The Veteran contends that he experienced ringing in his ears 
since he was exposed to loud noises during his service in 
Vietnam.  The Veteran's DD-214 indicates that he spent 11 
months in Vietnam.  His military occupational specialty (MOS) 
was 61E20, Amphibious Engineer.  

A Veteran is competent to report observable symptoms, such as 
ringing in the ears, as well as to describe the continuity of 
those symptoms.  See Espiritu,  2 Vet. App. at 494-495; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Veteran's current allegation that he 
experienced longstanding tinnitus is in any event 
corroborated by a January 1975 VA report of examination 
indicating that the Veteran then complained of intermittent 
tinnitus and a written statement by the Veteran on an April 
1975 "Report of Medical Examination for Disability 
Worksheet" wherein he indicated that he experienced a 
"rushing sound" in his ears that was "not normal."  He 
then described this sound and having its onset in 1974 after 
an ear infection that he incurred while performing Army 
reserve duty.  This duty has not been verified and his 
representative has requested that his personnel records 
should be obtained.

In light of these circumstances, the duty to assist requires 
that the Veteran be provided with an examination in order to 
determine the nature and etiology of his claimed tinnitus.  
See, e.g., McClendon v. Nicholson, 20 Vet. App. 79, 85 
(2006).  

With respect to the Veteran's application to reopen his claim 
for service connection for bilateral hearing loss, the 
Veteran's representative indicated in his August 2009 
submission that the Veteran seeks to claim clear and 
unmistakable error in the April 1975 rating decision that 
denied service connection for this disability.  Under the 
circumstances of this case, the Board finds that the 
Veteran's application to reopen his claim for service 
connection for bilateral hearing loss is inextricably 
intertwined with his claim that the prior denial thereof was 
the product of clear and unmistakable error.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  

Additionally, the Board notes that the Veteran was not 
provided the notice required by Dingess, 19 Vet. App. 473 
(2006), and that this should be cured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
notice that fully complies with the 
requirements of the VCAA, including 
Dingess, 19 Vet. App. 473 (2006).

2.  The RO/AMC should fully develop and 
adjudicate the Veteran's claim that the 
April 1975 rating decision that denied 
service connection for bilateral hearing 
loss was the product of clear and 
unmistakable error (CUE).  The Veteran is 
reminded that if his claim is denied, he 
has the responsibility to disagree and 
appeal in a timely fashion or the appeal 
of this issue may be closed.  If the CUE 
claim is granted, the Veteran's 
application to reopen his service 
connection claim will be rendered moot.  
If not granted, appropriate development 
and adjudication of the new and material 
evidence should be considered.

3.  The RO/AMC should attempt to obtain 
any service treatment records from the 
Veteran's Army Reserve duty.  The RO/AMC 
should also attempt to verify when the 
Veteran performed Army Reserve duties in 
1974, and the characterization of such 
duties (e.g. as active duty for training, 
inactive duty for training, etc.).  If 
this information cannot be obtained, the 
RO/AMC should document the attempts made 
to obtain same.  Additionally, the 
Veteran's service personnel records from 
service and reserve duty should be 
obtained.

4.  Thereafter, the Veteran should be 
scheduled for an appropriate examination 
to determine the nature and etiology of 
his claimed tinnitus.  All necessary tests 
and/or studies should be performed.  The 
examiner should review the claims file and 
state that this was accomplished in his or 
her report.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (at least 50 percent likely) 
that the Veteran has tinnitus that is 
related to his military service.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
(at least 50 percent likely) that the 
Veteran's tinnitus was caused by an ear 
infection that occurred in or about 1974.  
The examiner's rationale should be fully 
explained in the report.  If the examiner 
cannot provide the requested opinions 
without resort to undue speculation, he or 
she should fully explain why this is the 
case.

5.  Thereafter, the Veteran's claim(s) 
should be readjudicated as appropriate.  
If the determination(s) remain unfavorable 
to the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


